Citation Nr: 9920694	
Decision Date: 07/27/99    Archive Date: 08/03/99

DOCKET NO.  93-13 636	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to an initial evaluation in excess of 10 
percent for residuals of a fracture of the middle phalanx of 
the right little finger.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Robert W. Legg, Associate Counsel



INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a May 1992 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) at 
Los Angeles.  The case was subsequently transferred to the RO 
at Oakland, California.  The veteran had active service from 
December 1975 to August 1977.

In March 1995, the Board remanded this claim for further 
development, which has since been accomplished.  In January 
1999, the Oakland RO granted service connection for 
bronchitis, which was one of the issues developed for 
appellate review.  As that claim was granted in full, it is 
no longer an issue for appellate review.  See Grantham v. 
Brown, 114 F.3d 1156, 1157-58 (Fed. Cir. 1997).


FINDINGS OF FACT

1.  The veteran has not presented evidence that would show 
that he currently has a hearing loss disability for VA 
compensation purposes.

2.  The veteran's residuals of a fracture of the middle 
phalanx of the right little finger include some loss of range 
of motion and a loss of sensation.

3.  The veteran is right handed.

4.  The veteran can touch his right little finger to his 
right thumb.


CONCLUSIONS OF LAW

1.  The veteran's claim for service connection for bilateral 
hearing loss is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).

2.  The criteria for a disability rating in excess of 10 
percent for residuals of a fracture of the middle phalanx of 
the right little finger have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 1991); 38 C.F.R. §§ 3.321, 4.1, 4.7, 4.10, 
4.40, 4.124a, Diagnostic Code 5299-8516 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by a 
veteran's active service.  38 U.S.C.A. §§ 1110, 1131 (West 
1991); 38 C.F.R. § 3.303 (1998).  For VA purposes, impaired 
hearing will be considered to be a disability when the 
auditory thresholds in any of the frequencies 500, 1,000, 
2,000, 3,000 or 4,000 hertz, is 40 decibels or greater; or 
when the auditory thresholds for at least three of the 
frequencies, 500, 1,000, 2,000, 3,000 or 4,000 are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. 
§ 3.385 (1998).

However, the threshold question in any claim for VA benefits 
is whether the claim is well grounded.  The veteran has "the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well 
grounded."  38 U.S.C.A. § 5107(a); Robinette v. Brown, 8 
Vet. App. 69, 73 (1995).  A well grounded claim is "a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
§ [5107]."  Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).

To establish that a claim for service connection is well 
grounded, a veteran must demonstrate the incurrence or 
aggravation of a disease or injury in service, the existence 
of a current disability, and a nexus between the in-service 
injury or disease and the current disability.  Medical 
evidence is generally required to prove the existence of a 
current disability and to fulfill the nexus requirement.  Lay 
or medical evidence, as appropriate, may be used to 
substantiate service incurrence.  Epps v. Gober, 126 F.3d 
1464 (1997). 

As a result of this claim, the veteran was provided a VA 
audiological examination in February 1992.  Pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
30
15
20
LEFT
15
15
30
30
20

Speech audiometry revealed speech recognition ability of 100 
percent in the right ear and 96 percent in the left ear.  The 
average pure tone threshold in the right ear was 20 decibels 
and 22 decibels in the left ear.  The examiner characterized 
the veteran's hearing as being within normal limits.

Applying the above audiometric test results to the criteria 
in 38 C.F.R. § 3.385, the Board would note that the veteran 
has not shown, during the pendency of this claim, that he 
currently has a hearing loss disability for VA compensation 
purposes.  In the absence of evidence of a claimed 
disability, there can be no valid claim.  See Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992), Rabideau v. 
Derwinski, 2 Vet. App. 141, 144 (1992).  At the veteran 
currently does not have a hearing loss disability, his claim 
is not plausible or capable of substantiation, and thus it 
must be denied as not well grounded.

In denying the claim as not well grounded, the Board notes 
that it has not been made aware of any outstanding evidence 
which could serve to well ground the claim for service 
connection.  In any event, the VA has no duty to assist in 
the absence of a well-grounded claim.  Epps, 126 F.3d at 
1468; Grivois v. Brown, 6 Vet. App. 136, 140 (1994).  
Finally, there is no further duty on the part of VA to inform 
the veteran of the evidence necessary to complete his 
application for the benefit sought.  38 U.S.C.A. § 5103 (West 
1991); McKnight v. Gober, 131 F. 3d 1483 (Fed. Cir. 1997).

Initial Evaluation

The veteran's claim for an initial evaluation in excess of 10 
percent for residuals of a fracture of the middle phalanx of 
the right little finger is well grounded within the meaning 
of 38 U.S.C.A. § 5107(a) (West 1991).  The Board is also 
satisfied that all relevant facts have been properly 
developed, and that the VA has fulfilled its duty to assist 
the veteran.

In a recent decision, the Court distinguished between an 
appeal of a decision denying a claim for an increased rating 
from an appeal resulting from a veteran's dissatisfaction 
with an initial rating assigned at the time of a grant of 
service connection.  Fenderson v. West, 12 Vet. App. 119 
(1999).  In the latter event, the Court held that "staged" 
or separate ratings can be assigned for separate periods of 
time based on the facts found.  (In other than original 
rating, the current level of disability is usually of primary 
concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994)).

By way of background, the veteran was involved in a 
motorcycle accident in April 1976, fracturing the little 
finger on his right hand.  An October 1975 entrance 
examination report reflects that the veteran was right 
handed.

As a result of the March 1995 Board remand, the veteran was 
afforded a VA examination in March 1997.  The veteran related 
his in-service fracture, and that he was right handed.  The 
veteran also informed the examiner that the residuals of the 
fracture interfered with some activities, as his little 
finger felt numb.  Specifically, the veteran related 
difficulties with playing guitar and typing.  The examiner 
commented that the right little finger was somewhat crooked, 
but passive range of motion was normal.  The examiner did 
note that the veteran's grasping strength and pinch strength 
were reduced, and active range of motion was reduced.  With 
effort the veteran could oppose his little finger to his 
thumb.  Sensation to the little finger was absent.  X-rays 
did not reflect a current fracture.  The examiner commented 
that while there was not much pain, there was some sensory 
loss and range of motion deficits were present.

In April 1997, the RO received correspondence from the 
veteran indicating that he saw a physician five years 
previously for his finger.  The veteran also requested that 
his appeal be processed.  In the January 1999 rating 
decision, the RO assigned a 10 percent rating for the right 
little finger disability, effective from November 1991.  

Reviewing all the evidence, the Board notes that there is no 
indication that the veteran's residuals of a fracture of the 
middle phalanx of the right little finger were significantly 
worse prior to the time of the March 1997 VA examination.  
Rather, it appears that any such residuals have remained 
substantially the same, and thus a staged rating, as 
contemplated in the Fenderson decision, does not appear to be 
warranted in this case.

The RO has evaluated the veteran's residuals of a fracture of 
the middle phalanx of the right little finger by analogy to 
Diagnostic Code 8516, which evaluates paralysis of the ulnar 
nerve.  38 C.F.R. §§ 4.20, 4.124a, Diagnostic Code 8516 
(1998).  That code provides that mild incomplete paralysis of 
the ulnar nerve warrants a 10 percent evaluation, whereas a 
30 percent evaluation is warranted for moderate incomplete 
paralysis.  (Each evaluation is for paralysis of the major 
hand, in this case the right hand.)  More severe nerve-
related disability would qualify for a higher evaluation.

In light of the above, the Board finds that the preponderance 
of the evidence is against an evaluation in excess of the 
currently assigned 10 percent.  In this respect, although the 
veteran's range of motion was reduced, he could move his 
thumb and little finger together.  This comports with the 
currently contemplated mild incomplete paralysis, and does 
not reflect moderate paralysis.  Accordingly, the Board finds 
that the preponderance of the evidence is against an 
evaluation in excess of 10 percent.  In denying an evaluation 
in excess of 10 percent, the Board has also considered the 
applicability of alternative or additional diagnostic codes.  
As to disabilities of individual fingers, however, in cases 
which do not involve amputation of the little finger (Code 
5156) or ankylosis (bony fixation) of either the thumb, index 
or middle finger (Code 5227), additional compensation is not 
warranted.  Although functional loss due to pain must also be 
considered in evaluating a service-connected orthopedic 
disorder causing limitation of motion of a joint (see DeLuca 
v. Brown, 8 Vet. App. 202 (1995)), in the case of the little 
finger the rating code does not provide a compensable rating 
merely for limitation of range of motion.  

Finally, the Board finds that the evidence of record does not 
present such "an exceptional or unusual disability picture 
as to render impractical the application of the regular 
rating schedule standards."  38 C.F.R. § 3.321(b)(1) (1998).  
In this regard, the Board finds that there has been no 
showing by the veteran that his service-connected, standing 
alone, has resulted in marked interference with his 
employment  or necessitated frequent periods of 
hospitalization.  In this respect, while the veteran has 
informed the examiner who performed the March 1997 VA 
examination that his service connected residuals interfere 
with typing, a component of his job, the current schedular 
evaluation contemplates a loss of earning capacity.  In the 
absence of such factors such as marked interference with 
employment or frequent hospitalizations, further 
consideration of an extra-schedular rating pursuant to 
38 C.F.R. § 3.321(b)(1) is not warranted.  See Bagwell v. 
Brown, 9 Vet. App. 337, 339 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 94-95 (1996); Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).  











ORDER

Service connection for bilateral hearing loss is denied.

An initial disability evaluation in excess of 10 percent for 
residuals of a fracture of the middle phalanx of the right 
little finger is denied.



		
	CHARLES E. HOGEBOOM
	Member, Board of Veterans' Appeals



 

